


110 HR 1687 IH: Training for Realtime Writers Act of

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1687
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Kind (for
			 himself, Mr. Regula,
			 Ms. Hooley,
			 Mr. Rogers of Alabama,
			 Mr. Spratt,
			 Mr. McDermott,
			 Mr. Inslee,
			 Mr. Boswell,
			 Mr. Towns,
			 Mr. Sessions,
			 Mr. Gordon of Tennessee,
			 Mr. Ortiz,
			 Mr. LaTourette,
			 Mr. Higgins,
			 Mr. Walsh of New York,
			 Mr. Coble,
			 Mr. Shays,
			 Mr. Weller of Illinois,
			 Mr. Kuhl of New York,
			 Ms. Watson,
			 Mr. Grijalva,
			 Ms. Lee, Mr. Carnahan, Mr.
			 Mollohan, Mr. Price of North
			 Carolina, Mr. Nadler,
			 Mr. Petri,
			 Mr. Doyle,
			 Ms. Schakowsky,
			 Mr. Israel,
			 Ms. Sutton, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide competitive grants for training court
		  reporters and closed captioners to meet requirements for realtime writers under
		  the Telecommunications Act of 1996, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Training for Realtime Writers Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)As directed by
			 Congress in section 723 of the Communications
			 Act of 1934 (47 U.S.C. 613), as added by section 305 of the
			 Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 126), the Federal
			 Communications Commission began enforcing rules requiring full closed
			 captioning of most English television programming on January 1, 2006.
			(2)The Federal
			 Communications Commission rules also require that video programming be fully
			 captioned in Spanish by 2010.
			(3)More than
			 30,000,000 Americans are considered deaf or hard of hearing, and many require
			 captioning services to participate in mainstream activities.
			(4)The National
			 Institute on Deafness and other Communication Disorders estimates that 1 in 3
			 Americans over the age of 60 has already experienced hearing loss. The
			 79,000,000 Americans who are identified as baby boomers
			 represent 39 percent of the population of the United States and most baby
			 boomers began to reach age 60 just in the last few years.
			(5)Closed captioning
			 is a continuous source of emergency information for people in mass transit and
			 other congregate settings.
			(6)Empirical research
			 studies since 1988 demonstrate that captions improve the performance of
			 individuals learning to read English.
			3.Authorization of
			 grant program to promote Training and job placement of realtime
			 writers
			(a)In
			 generalThe Secretary of Commerce shall make competitive grants
			 to eligible entities under subsection (b) to promote training and placement of
			 individuals, including individuals who have completed a court reporting
			 training program, as realtime writers in order to meet the requirements for
			 closed captioning of video programming set forth in section 723 of the
			 Communications Act of 1934 (47 U.S.C.
			 613) and the rules prescribed thereunder.
			(b)Eligible
			 entitiesFor purposes of this Act, an eligible entity is a court
			 reporting program that—
				(1)can document and
			 demonstrate to the Secretary of Commerce that it meets minimum standards of
			 educational and financial accountability, with a curriculum capable of training
			 realtime writers qualified to provide captioning services;
				(2)is accredited by
			 an accrediting agency recognized by the Department of Education; and
				(3)is participating
			 in student aid programs under title IV of the Higher Education Act of 1965.
				(c)Priority in
			 grantsIn determining whether to make grants under this section,
			 the Secretary of Commerce shall give a priority to eligible entities that, as
			 determined by the Secretary—
				(1)possess the most
			 substantial capability to increase their capacity to train realtime
			 writers;
				(2)demonstrate the
			 most promising collaboration with local educational institutions, businesses,
			 labor organizations, or other community groups having the potential to train or
			 provide job placement assistance to realtime writers; or
				(3)propose the most
			 promising and innovative approaches for initiating or expanding training or job
			 placement assistance efforts with respect to realtime writers.
				(d)Duration of
			 grantA grant under this section shall be for a period of 2
			 years.
			(e)Maximum amount
			 of grantThe amount of a grant provided under subsection (a) to
			 an entity eligible may not exceed $1,500,000 for the 2-year period of the grant
			 under subsection (d).
			4.Application
			(a)In
			 generalTo receive a grant under section 3, an eligible entity
			 shall submit an application to the Secretary of Commerce at such time and in
			 such manner as the secretary may require. The application shall contain the
			 information set forth under subsection (b).
			(b)InformationInformation
			 in the application of an eligible entity under subsection (a) for a grant under
			 section 3 shall include the following:
				(1)A
			 description of the training and assistance to be funded using the grant amount,
			 including how such training and assistance will increase the number of realtime
			 writers.
				(2)A
			 description of performance measures to be utilized to evaluate the progress of
			 individuals receiving such training and assistance in matters relating to
			 enrollment, completion of training, and job placement and retention.
				(3)A
			 description of the manner in which the eligible entity will ensure that
			 recipients of scholarships, if any, funded by the grant will be employed and
			 retained as realtime writers.
				(4)A
			 description of the manner in which the eligible entity intends to continue
			 providing the training and assistance to be funded by the grant after the end
			 of the grant period, including any partnerships or arrangements established for
			 that purpose.
				(5)A
			 description of how the eligible entity will work with local workforce
			 investment boards to ensure that training and assistance to be funded with the
			 grant will further local workforce goals, including the creation of educational
			 opportunities for individuals who are from economically disadvantaged
			 backgrounds or are displaced workers.
				(6)Additional
			 information, if any, of the eligibility of the eligible entity for priority in
			 the making of grants under section 3(c).
				(7)Such other
			 information as the Secretary may require.
				5.Use of
			 funds
			(a)In
			 generalAn eligible entity receiving a grant under section 3
			 shall use the grant amount for purposes relating to the recruitment, training
			 and assistance, and job placement of individuals, including individuals who
			 have completed a court reporting training program, as realtime writers,
			 including—
				(1)recruitment;
				(2)subject to
			 subsection (b), the provision of scholarships;
				(3)distance
			 learning;
				(4)further developing
			 and implementing both English and Spanish curriculum to more effectively train
			 realtime writing skills, and education in the knowledge necessary for the
			 delivery of high-quality closed captioning services;
				(5)mentoring students
			 to ensure successful completion of the realtime training and provide assistance
			 in job placement;
				(6)encouraging
			 individuals with disabilities to pursue a career in realtime writing;
			 and
				(7)the employment and
			 payment of personnel for all such purposes.
				(b)Scholarships
				(1)AmountThe
			 amount of a scholarship under subsection (a)(2) shall be based on the amount of
			 need of the recipient of the scholarship for financial assistance, as
			 determined in accordance with part F of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087kk).
				(2)AgreementEach
			 recipient of a scholarship under subsection (a)(2) shall enter into an
			 agreement with the school in which the recipient is enrolled to provide
			 realtime writing services for a period of time appropriate (as determined by
			 the Secretary of Commerce or the Secretary's designee) for the amount of the
			 scholarship received.
				(3)Coursework and
			 employmentThe Secretary of Commerce or the Secretary's designee
			 shall establish requirements for coursework and employment for recipients of
			 scholarships under subsection (a)(2), including requirements for repayment of
			 scholarship amounts in the event of failure to meet such requirements for
			 coursework and employment. Requirements for repayment of scholarship amounts
			 shall take into account the effect of economic conditions on the capacity of
			 scholarship recipients to find work as realtime writers.
				(c)Administrative
			 costsThe recipient of a grant under section 3 may not use more
			 than 5 percent of the grant amount to pay administrative costs associated with
			 activities funded by the grant. The Secretary shall use not more than 5 percent
			 of the amount available for grants under this Act in any fiscal year for
			 administrative costs of the program.
			(d)Supplement not
			 supplantGrants amounts under this Act shall supplement and not
			 supplant other Federal or non-Federal funds of the grant recipient for purposes
			 of promoting the training and placement of individuals as realtime
			 writers.
			6.Reports
			(a)Annual
			 reportsEach eligible entity receiving a grant under section 3
			 shall submit to the Secretary of Commerce, at the end of each year of the grant
			 period, a report on the activities of such entity with respect to the use of
			 grant amounts during such year.
			(b)Report
			 information
				(1)In
			 generalEach report of an entity for a year under subsection (a)
			 shall include a description of the use of grant amounts by the entity during
			 such year, including an assessment by the entity of the effectiveness of
			 activities carried out using such funds in increasing the number of realtime
			 writers. The assessment shall utilize the performance measures submitted by the
			 entity in the application for the grant under section 4(b).
				(2)Final
			 reportThe final report of an entity on a grant under subsection
			 (a) shall include a description of the best practices identified by the entity
			 as a result of the grant for increasing the number of individuals who are
			 trained, employed, and retained in employment as realtime writers.
				(c)Annual
			 reviewThe Inspector General of the Department of Commerce shall
			 conduct an annual review of the management, efficiency, and effectiveness of
			 the grants made under this Act.
			7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Commerce to carry out this
			 Act $20,000,000 for each of fiscal years 2008, 2009, 2010, 2011, and
			 2012.
		8.SunsetThis Act is repealed effective the last day
			 of the fifth fiscal year in which funds are appropriated to carry out this
			 Act.
		
